DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed November 4, 2021, has been entered.  Claims 1, 6, 8, 9, 11, 12, and 14-17 have been amended as requested.  Claims 2-5, 10, 13, and 18 have been cancelled.  Thus, the pending claims are 1, 6-9, 11, 12, and 14-17.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 9-11 and 14-16 of the last Office action (Non-Final Rejection mailed June 11, 2021).  Said amendment is also sufficient to overcome the prior art rejections under 35 USC 102 and 103 as set forth in sections 18-34 of the last Office action.  However, the following new prior art rejections are set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, 11, 12, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Specifically, claim 1 has been amended with the recitation “non-uniformly shaped granules, extruded from a source material comprising recycled wallpaper.”  While the specification discloses the granules have “an irregular prismatic shape,” the specification fails to provide enablement for the full scope of “non-uniformly shaped granules,” which would encompass shapes other than irregular prismatic shapes.  Thus, amended claim 1 is broader in scope than the original disclosure and hence, is new matter.  Independent claims 8 and 11 are similarly rejected.  Claims 6, 7, 9, 12, and 14-17 are also rejected for their dependency upon claims 1, 8, and 11. 
Claim 6 is rejected for the recitation “at least 10 minutes” since the specification as originally filed discloses “a predefined time, in general 10 minutes.”  Hence, claim 6 is broader in scope than the original disclosure and contains new matter.  Claim 12 is similarly rejected.  
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification as originally filed fails to provide enablement for the limitation that the granules are “extruded from a source material comprising recycled wallpaper.”  While the specification discloses prior art thermoplastic infill is produced by extrusion of a polymer composition and cutting the extrudate into granules of a desired shape (page 1, lines 28-30), the specification fails 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-9, 11, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for being drawn to an artificial grass surface wherein only two infill layers are claimed.  Specifically, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an artificial grass structure that contains the infill layers therein. Claims 6, 7, and 14-17 are also rejected for their dependency upon claim 1. 
Claim 1 is indefinite for the recitation “extruded from a source material comprising recycled wallpaper.”  It is unclear if the source material is scrap or waste wallpaper that is intended to be recycled or wallpaper that has already been recycled into another material.  Independent claims 8 and 11 are similarly rejected.  Claims 6, 7, 9, 12, and 14-17 are also rejected for their dependency upon claims 1, 8, and 11. 
Claim 6 is indefinite for being drawn to “The granular infill material of claim 1.”  Since parent claim 1 has been amended to be drawn to an artificial turf surface, it is unclear if claim 6 is directed to granular infill material or to an artificial turf surface.  Claims 7 and 14-17 are similarly rejected.  
Claim 6 is indefinite for the recitation that the granules “when immersed in water for at least 10 minutes, absorb a quantity of water wherein the quantity of water is approximately 30%, by weight, of a dry weight of the granules.” The recited water absorption measurement is unclear since it is not based upon a standardized test and numerous variables are not defined by the claim.  For example, are the granules weighed after removing from the water immersion?  How soon after removing are the wet granules weighed?  What is the room temperature and relative humidity during the absorption measurement?  Claim 12 is similarly rejected.  
Claim 14 is indefinite for the recitation “wherein the thermoplastic polymer comprises a vinyl resin selected from: polyvinyl chloride (PVC), polyurethane, and polypropylene.”  Polyurethane and polypropylene do not contain any vinyl linkages (i.e., -C=C-).  As such, polyurethane and polypropylene are not classified as a “vinyl resin.”  Therefore, claim 14 is indefinite because it is unclear if applicant intends to claim a vinyl resin or the non-vinyl resins polyurethane and polypropylene. 
Claim 15 stands indefinite, as set forth in section 11 of the last Office action.  Specifically, claim 15 recites the limitation “wherein the vinyl resins comprise polyurethane.”  Polyurethane does not contain any vinyl linkages (i.e., -C=C-).  As such, polyurethane is not classified as a “vinyl resin.”  Therefore, claim 15 is indefinite because it is unclear if applicant intends to claim a vinyl resin or the non-vinyl resin polyurethane.  
Claim 17 is indefinite for the recitation “wherein vinyl resin comprises polypropylene.”  Polypropylene does not contain any vinyl linkages (i.e., -C=C-).  As such, polypropylene is not classified as a “vinyl resin.”  Therefore, claim 17 is indefinite because it is unclear if applicant intends to claim a vinyl resin or the non-vinyl resin polypropylene. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 limits the load to comprise 20-40% by weight of the granular infill material.  However, since parent claim 1 has been amended to limit the cellulose load to 20-30% by weight of the granules, claim 7 is broader in scope instead of further limiting of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over US 2018/0179711 issued to Wu in view of EP 1647577 issued to Brunetti.
Wu discloses an artificial turf system having turf fibers simulating grass and infill particles interspersed among said turf fibers, wherein at least some of the infill comprises composite particles of a thermoplastic polymer matrix binding cellulosic material as filler (abstract). The thermoplastic polymer of the matrix may be polyester, polypropylene, or polyvinyl chloride and may be present in the infill composite composition in an amount of 10-90% (section [0017]). The cellulosic material may be cellulosic fibers or cellulosic particles from 
The ingredients of the infill composition may be virgin materials or recycled materials (section [0024]). In particular, the infill may be formed by crushing or grinding composite materials that contain suitable components and that may have originally been manufactured for a different purpose, e.g., building materials such as wood-polymer composites, particleboard, fiberboard, and other types of engineered wood (section [0024]). 
The infill materials are composite materials of thermoplastic polymer matrix and cellulose material made by melt compounding in an extruder (section [0025]).  The extrudate may be pelletized or ground into granules of suitable size (sections [0025] and [0026]).  
Thus, the Wu reference teaches applicant’s claim 8 with the exceptions (a) the infill material is extruded from a source material comprising recycled wallpaper, (b) the infill granules are porous, (c) the infill granules are non-uniformly shaped, and (d) the thermoplastic polymer matrix is polyurethane.  
Regarding exception (a), the claim limitations to the source material comprising wallpaper are descriptive of a starting material and/or a method of making the final product.  Since applicant’s claims are directed to final products and not an intermediate product or method of making the final product, said limitations are not given patentable weight at this time.  It is the Examiner’s position that Wu’s extruded granules of cellulose material dispersed in thermoplastic 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964.  The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, exception (a) is held to be obvious over the cited Wu reference.
Regarding exception (b), although the cited prior art does not explicitly teach the claimed property of porosity, it is reasonable to presume that said property limitation would obviously be met by the Wu invention.  Support for said presumption is found in the use of similar materials used to produce a like composite infill product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Note the presence of the cellulose material within the thermoplastic material will create a porous material capable of absorbing moisture. Thus, absent a showing to the contrary, exception (b) is held to be met by the cited prior art.  

Regarding exception (d), while Wu fails to explicitly teach the polymeric matrix is polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any known suitable thermoplastic polymer, including polyurethane, for the thermoplastic matrix.  For example, Brunetti teaches thermoplastic polyurethane is a known alternative to polyvinyl chloride and polyolefin polymers suitable for use as infill material (section [0019]).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0179711 issued to Wu in view of EP 1647577 issued to Brunetti as applied to claim 8 above and in further view of EP 2206833 issued to Stroppiana.
Wu and Brunetti fail to teach the composite infill material is a top performance layer over a bottom stabilizing infill layer. However, such stratified infill materials are well known in the art of artificial turfs.  For example, Stroppiana discloses a particulate infill material for artificial grass structures, wherein said infill material comprises a thermoplastic polymer matrix and a filler consisting of a coconut-based material (i.e., a cellulosic vegetable material) dispersed within said matrix (abstract). Specifically, the coconut-based material comprises parts of the plant (e.g., bark) and/or coconut fruit (e.g., coconut shell, husk, pulp), coconut fiber, and coco peat (section [0042]). The thermoplastic material may be a polyolefin-based material (e.g., polyethylene, polypropylene), and/or SBS or SEBS thermoplastic elastomers (section [0046]). The infill material may also include mineral fillers, such as calcium carbonate, pigments, etc. (section [0047]). In a preferred embodiment, the infill material is made from a mixture of 20-40% by weight of the thermoplastic material, 10-25% by weight of the coconut-based material, 45-55% by weight of the filler mineral, 5-10% by weight of additives, and 2-4% by weight pigments (section [0056]). Such an embodiment has a water absorption of 80-90% (sections [0058]-[0063]). The particulate infill may be used in an artificial grass structure as a layer superimposed upon a layer of sand, wherein said sand has a stabilizing or ballasting function (section [0041]).
Thus, Stroppiana teaches it is known in the art to have layers of infill, wherein a bottom layer of sand stabilizes the artificial turf and the top layer, which provides the desired performance properties, comprises a cellulosic based composite infill material. Hence, it would .
Claims 1, 6, 7, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0179711 issued to Wu in view of EP 1647577 issued to Brunetti and EP 2206833 issued to Stroppiana.
The features of Wu, Brunetti, and Stroppiana have been set forth above.  
The Wu reference teaches applicant’s independent claims 1 and 11 and dependent claims 7, 14, 16, and 17 with the exceptions (a) the infill material is extruded from a source material comprising recycled wallpaper, (b) the infill granules are porous, (c) the infill granules are non-uniformly shaped, and (d) the composite infill material is a top performance layer over a bottom stabilizing infill layer.  
Regarding exception (a), the claim limitations to the source material comprising wallpaper are descriptive of a starting material and/or a method of making the final product.  Since applicant’s claims are directed to final products and not an intermediate product or method of making the final product, said limitations are not given patentable weight at this time.  It is the Examiner’s position that Wu’s extruded granules of cellulose material dispersed in thermoplastic polymer matrix are identical or only slightly different than the presently claimed granules extruded from a source material comprising paper coated with a thermoplastic polymer (e.g., wallpaper), because both comprise extruded granules of cellulose material dispersed in thermoplastic polymer matrix.  
In re Thorpe, 227 USPQ 964.  The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, exception (a) is held to be obvious over the cited Wu reference.
Regarding exception (b), although the cited prior art does not explicitly teach the claimed property of porosity, it is reasonable to presume that said property limitation would obviously be met by the Wu invention.  Support for said presumption is found in the use of similar materials used to produce a like composite infill product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Note the presence of the cellulose material within the thermoplastic material will create a porous material capable of absorbing moisture.  Thus, absent a showing to the contrary, exception (b) is held to be met by the cited prior art.  
Regarding exception (c), Wu does not explicitly teach the granules are non-uniform in shape.  However, the reference teaches grinding of the thermoplastic extrudate to produce the granules, wherein such grinding will necessarily result in at least some non-uniform shapes thereof.  See for example, Brunetti which discloses an infill for artificial turf comprising 
Regarding exception (d), Wu fails to teach the composite infill material is a top performance layer over a bottom stabilizing infill layer. However, such stratified infill materials are well known in the art of artificial turfs.  For example, as set forth above, Stroppiana teaches it is known in the art to have layers of infill, wherein a bottom layer of sand stabilizes the artificial turf and the top layer, which provides the desired performance properties, comprises a cellulosic based composite infill material. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a bottom layer of sand infill in order to stabilize the Wu artificial turf as is known in the art. Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (d) and claims 1, 7, 11, 14, 16, and 17 are rejected over the cited prior art.
Regarding claims 6 and 12, although the cited prior art does not explicitly teach the claimed water absorption property, it is reasonable to presume that said property limitation would obviously be met by the Wu invention.  Support for said presumption is found in the use of similar materials used to produce a like composite infill product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art 
Regarding claim 15, while Wu fails to explicitly teach the polymeric matrix is polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any known suitable thermoplastic polymer, including polyurethane, for the thermoplastic matrix.  For example, Brunetti teaches thermoplastic polyurethane is a known alternative to polyvinyl chloride and polyolefin polymers suitable for use as infill material (section [0019]).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, absent a showing of nonobviousness, claim 15 is rejected as being obvious over the cited prior art.  
Claim 8 is rejected under 35 U.S.C. 103 as obvious over US 2018/0179711 issued to Wu in view of EP 1647577 issued to Brunetti and KR 101047536 issued to Kang.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0179711 issued to Wu in view of EP 1647577 issued to Brunetti and KR 101047536 issued to Kang, as applied to claim 8 above, and in further view of EP 2206833 issued to Stroppiana.
Claims 1, 6, 7, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0179711 issued to Wu in view of EP 1647577 issued to Brunetti, KR 101047536 issued to Kang, EP 2206833 issued to Stroppiana.

In the event the product-by-process limitation “extruded from a source material comprising recycled wallpaper” is given patentable weight, the claims are alternately rejected in view of Kang.  
Kang discloses a method of recycling waste synthetic resin wallpaper and vinyl coating from vinyl coated wastepaper, wherein the recycled material is suitable for use in construction or industrial applications (title and claim 1 of translation).  Synthetic resin wallpaper is defined as paper wallpaper coated with a vinyl coating on its surface (i.e., a polymeric material spread on a paper support) (page 4, 3rd paragraph-paragraph spanning pages 4-5 and page 8, 4th paragraph), while vinyl coated wastepaper is defined as paper coated with vinyl for milk and other beverage packaging (page 5, 1st paragraph).  The method comprises (a) a step of crushing and pulverizing waste synthetic resin wallpaper, (b) removing moisture from vinyl material that has been separated from coated wastepaper and pulverizing said vinyl material, (c) mixing, melting, and extruding the pulverized material of steps (a) and (b), and (d) cutting or pulverizing the extrudate into granules (claim 1, paragraph spanning pages 5-6, and page 11, 3rd paragraph).  The extrudate comprises paper components (i.e., cellulose fibers) wrapped in the vinyl resin (i.e., a thermoplastic polymer matrix) from the synthetic resin wallpaper and the vinyl coating from the wastepaper (page 11, 1st paragraph).  The extrudate is cut or pulverized (i.e., non-uniformly shaped) into granules of about 3-5 mm in size (page 11, 3rd paragraph).  The granules may then be employed as a raw material for other use (page 12, 1st paragraph).  
Kang explicitly teaches the paper may or may not be separated from the synthetic resin when recycling the wallpaper (translation, page 9, 1st paragraph). Leaving the cellulose mixed with the resin would eliminate a separation step, thereby reducing processing costs.  
Thus, Kang teaches granules comprising an extrudate sourced from waste wallpaper, said granules comprising a thermoplastic polymer matrix and a filler load comprising cellulosic fibers dispersed in said matrix.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select waste wallpaper, as taught by Kang, for the source material of the Wu infill granules comprising a thermoplastic polymer matrix and cellulosic fiber filler.  As noted above, Wu teaches the infill may be made by recycling materials originally manufactured for a different purpose, as long as said materials comprise the suitable thermoplastic polymer and cellulosic fiber components.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to a skilled artisan (i.e., providing an infill material for artificial turf comprising a thermoplastic polymer and cellulosic fiber made by recycling waste wallpaper). Therefore, claims 1, 6, 7, 11, 12, and 14-17 are rejected as being oblivious over the cited prior art.
Claims 1, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over IT 102015000020855 issued to Alampi in view of US 2018/0179711 issued to Wu.
Alampi discloses a process for production of a granulometric thermoplastic material 10 made from wallpaper production scraps 12 (translation, page 2, 1st paragraph and page 4, 2nd paragraph).  Said wallpaper comprises a base layer of an elastomeric material 16, a paper layer 20, and an intermediate nonwoven fabric layer 18 (translation, page 2, 1st paragraph, page 5, 7th paragraph, and Figure 2).  The process comprises grinding and shredding the scrap wallpaper 12 via a grinding mill 24 in order to obtain a mixture of the base material 16, the nonwoven material st paragraph, page 5, last paragraph, and Figure 1).  Said mixture is fed to a silo 26 to separate the base material 16 and the nonwoven material 18 from the paper material 20 (translation, page 2, 1st paragraph, and page 6, 4th and 5th paragraphs, and Figure 1).  Calcium carbonate filler is added to the mixture of base material 16 and nonwoven material 18 and then said mixture is fed to an extruder 30 for extrusion thereof (translation, page 2, 1st paragraph, page 6, 5th-7th paragraphs, and Figure 2).  The extrudate is cut and ground into a granular material (translation, page 2, 1st paragraph and page 7, 5th paragraph, page 8, 1st and 2nd paragraphs, and Figure 1).  The granular material has a prismatic irregular shape with jagged edges and is suitable for use as a performance infill layer overlying a stabilizing infill layer for artificial turf sports fields (translation, page 3, 3rd- 5th paragraphs and page 8, 5th and 8th paragraphs).  Said granular infill material has an open, porous structure capable of absorbing up to 50% of its weight in water (translation, page 9, 5th paragraph).  
Thus, Alampi teaches applicant’s invention claims 1, 6, 7, 11, and 12 with the exception that the granules comprises 20-30% by weight of cellulose.  While the Alampi invention removes the cellulosic paper material 20 from the mixture of the base material 16 and nonwoven material 18, it would have been obvious to a skilled artisan to modify the Alampi invention to keep the cellulosic material in the mixture to be extruded and ground into infill granules.  Specifically, Wu discloses an artificial turf system having turf fibers simulating grass and infill particles interspersed among said turf fibers, wherein at least some of the infill comprises composite particles of a thermoplastic polymer matrix binding cellulosic material as filler (abstract). The thermoplastic polymer of the matrix may be polyester, polypropylene, or polyvinyl chloride and may be present in the infill composite composition in an amount of 10-90% (section [0017]). The cellulosic material may be cellulosic fibers or cellulosic particles from 
The ingredients of the infill composition may be virgin materials or recycled materials (section [0024]). In particular, the infill may be formed by crushing or grinding composite materials that contain suitable components and that may have originally been manufactured for a different purpose, e.g., building materials such as wood-polymer composites, particleboard, fiberboard, and other types of engineered wood (section [0024]). 
The infill materials are composite materials of thermoplastic polymer matrix and cellulose material made by melt compounding in an extruder (section [0025]).  The extrudate may be pelletized or ground into granules of suitable size (sections [0025] and [0026]).  
Thus, motivated by the teachings of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Alampi invention by not separating out the cellulosic paper material, wherein said cellulosic material would act as a filler, replacing or at least reducing the amount of added calcium carbonate filler, in the infill granules.  Note Alampi states “numerous modifications and variants will become evident to experts in the field in light of the above-described process” (translation, page 9, last paragraph).  Such a modification would have yielded predictable results to the skilled artisan (e.g., elimination of the paper separation step and reduction or elimination of calcium carbonate filler).  
.  
Claims 8, 9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over IT 102015000020855 issued to Alampi in view of US 2018/0179711 issued to Wu, US 2005/0003174 issued to Ikeda et al., and KR 2005055567 issued to Lim.
Regarding claims 8, 9, 14-17, Alampi fails to teach specific polymers for the base material. Since the base material is derived from scrap wallpaper, any known polymeric base wallpaper material is presumed to be suitable.  Looking to the prior art for base materials for wallpaper, Ikeda teaches polyvinyl chloride (PVC) resin coatings on paper are common in the wallpaper art (section [0002]). Ikeda discloses wallpaper comprising a polyolefin base instead of PVC (sections [0012] and [0014]).  Lim also teaches PVC backed wallpapers are known in the art and discloses an alternative thermoplastic polyurethane backed wallpaper (abstract).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ any known polymeric base employed in wallpapers, such as the known PVC, polypropylene, or polyurethane, as taught by Ikeda and Lim, for the base material of Alampi. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Such a 


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are moot or not persuasive in view of the new prior art rejections above.
In response to applicant’s argument that the Kang reference removes all the cellulosic paper, leaving only synthetic resin (Amendment, page 8, lines 9-21), Kang explicitly teaches the paper may or may not be separated from the synthetic resin when recycling the wallpaper (translation, page 9, 1st paragraph).  Hence, applicant’s argument is found unpersuasive.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 21, 2022